                                            Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        KOW NAI S.,                                       Case No. 19-cv-04396-DMR
                                   8                      Plaintiff,
                                                                                              ORDER ON CROSS MOTIONS FOR
                                   9               v.                                         SUMMARY JUDGMENT
                                  10        ANDREW M. SAUL,                                   Re: Dkt. Nos. 21-23
                                  11                      Defendant.

                                  12            Plaintiff Kow Nai S. moves for summary judgment to reverse the Commissioner of the
Northern District of California
 United States District Court




                                  13   Social Security Administration’s (the “Commissioner’s”) final administrative decision, which

                                  14   found him not disabled and therefore denied his application for benefits under Title II of the Social

                                  15   Security Act, 42 U.S.C. § 401 et seq. [Docket No. 21.] The Commissioner cross-moves to affirm.

                                  16   [Docket No. 22.] For the reasons stated below, the court grants Plaintiff’s motion in part and

                                  17   remands this action for further proceedings.

                                  18   I.       PROCEDURAL HISTORY

                                  19            Plaintiff filed an application for Social Security Disability Insurance (“SSDI”) benefits on

                                  20   September 14, 2015, alleging disability beginning October 2, 2012. Administrative Record

                                  21   (“AR”) 161-63. An Administrative Law Judge (“ALJ”) held a hearing and issued an unfavorable

                                  22   decision on August 17, 2018. AR 12-25. The ALJ found that Plaintiff has the following severe
                                       impairments: bilateral arthritis of the knees and shoulders; right shoulder arthroscopy; disorders of
                                  23
                                       the lumbar spine; right carpal tunnel syndrome; status-post right carpal tunnel release; and right
                                  24
                                       wrist arthroscopy. A.R. 17. The ALJ determined that Plaintiff has the following residual
                                  25
                                       functional capacity (“RFC”):
                                  26
                                  27                    [T]he claimant could lift or carry 20 pounds occasionally and 10
                                                        pounds frequently. The claimant was able to stand or walk 1 hour at
                                  28                    a time for a total of 6 hours in an 8-hour workday, and would need to
                                                        be able to rest 3 minutes (off task) after standing or walking an hour.
                                             Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 2 of 11



                                                        The claimant was able to sit for 1 hour at a time for a total of 6 hours
                                   1                    in an 8-hour workday, but would need to be able to shift positions or
                                                        stand up every hour at his workstation, for 5 minutes, while remaining
                                   2                    on task. The claimant could occasionally climb ladders, ropes or
                                                        scaffolds. The claimant could frequently balance, stoop, kneel,
                                   3                    crouch or crawl. The claimant could frequently reach overhead
                                                        bilaterally. The claimant could frequently handle, finger and feel, but
                                   4                    could not do so continuously [repetitively] for more than 1 hour
                                                        without a 5 minute break.
                                   5
                                       A.R. 20.
                                   6
                                                 Relying on the opinion of a vocational expert (“VE”), the ALJ concluded that Plaintiff is
                                   7
                                       able to perform his past work as jewelry preparer, as the job is generally performed. Therefore,
                                   8
                                       the ALJ concluded that Plaintiff is not disabled. A.R. 24-25.
                                   9
                                                 After the Appeals Council denied review, Plaintiff sought review in this court. [Docket
                                  10
                                       No. 1.]
                                  11
                                       II.       ISSUES FOR REVIEW
                                  12
Northern District of California




                                                 1.     Did the ALJ err in determining that Plaintiff can perform his past relevant work as
 United States District Court




                                  13
                                       a jewelry preparer?
                                  14
                                                 2.     Did the ALJ err in evaluating Plaintiff’s credibility?
                                  15
                                       III.      STANDARD OF REVIEW
                                  16
                                                 Pursuant to 42 U.S.C. § 405(g), the district court has the authority to review a decision by
                                  17
                                       the Commissioner denying a claimant disability benefits. “This court may set aside the
                                  18
                                       Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on legal
                                  19
                                       error or are not supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180
                                  20
                                       F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the
                                  21
                                       record that could lead a reasonable mind to accept a conclusion regarding disability status. See
                                  22
                                       Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a mere scintilla, but less than a
                                  23   preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.1996) (internal citation omitted).
                                  24   When performing this analysis, the court must “consider the entire record as a whole and may not
                                  25   affirm simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc. Sec.
                                  26   Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citation and quotation marks omitted).
                                  27             If the evidence reasonably could support two conclusions, the court “may not substitute its
                                  28   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112
                                                                                           2
                                           Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 3 of 11




                                   1   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s

                                   2   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

                                   3   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

                                   4   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

                                   5   IV.    DISCUSSION

                                   6          A.      The ALJ’s Determination that Plaintiff is Able to Perform His Past Relevant
                                                      Work
                                   7
                                              Plaintiff argues that the ALJ’s determination at step four that he is able to perform his past
                                   8
                                       work as a jewelry preparer, as that occupation is generally performed, is not supported by
                                   9
                                       substantial evidence.
                                  10
                                                      1.       Legal Standard
                                  11
                                              At the fourth step of the sequential evaluation, the ALJ considers the assessment of the
                                  12
Northern District of California




                                       claimant’s RFC and age, education, and work experience to see if the claimant’s impairment
 United States District Court




                                  13
                                       prevents the claimant from doing his or her past relevant work. If the claimant is able to perform
                                  14
                                       past relevant work, the ALJ will find that the claimant is not disabled. 20 C.F.R. §
                                  15
                                       416.920(a)(4)(iv); 20 C.F.R. § 404.1520(f). If the claimant cannot perform past relevant work, the
                                  16
                                       analysis proceeds. At the fifth step, the ALJ considers whether the claimant can make an
                                  17
                                       adjustment to other work. If the claimant cannot make an adjustment to other work, the ALJ will
                                  18
                                       find that the claimant is disabled. If the claimant can make an adjustment to other work, the ALJ
                                  19
                                       will find that the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(v); 20 C.F.R. § 404.1520(g);
                                  20
                                       Tackett, 180 F.3d at 1098-99. Should the ALJ decide that the claimant is not disabled, “the [SSA]
                                  21
                                       is responsible for providing evidence that demonstrates that other work exists in significant
                                  22
                                       numbers in the national economy that [the claimant] can do, given [his RFC] and vocational
                                  23
                                       factors.” 20 C.F.R. § 416.960(c)(2).
                                  24
                                              Social Security Ruling (“SSR”) 00-4p governs the use of occupational evidence.1 At steps
                                  25

                                  26
                                  27
                                       1
                                         SSRs “are entitled to ‘some deference’ as long as they are consistent with the Social Security Act
                                       and regulations.” Massachi v. Astrue, 486 F.3d 1149, 1152, n.6 (9th Cir. 2006) (citations
                                  28   omitted). In Massachi, the Ninth Circuit held that an ALJ must comply with SSR 00-4p before
                                       relying on the testimony of a vocational expert. Id. at 1150.
                                                                                        3
                                         Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 4 of 11




                                   1   four and five of the sequential evaluation, ALJs rely on the DOT, including its companion

                                   2   publication, the Selected Characteristics of Occupations Defined in the Revised Dictionary of

                                   3   Occupational Titles (“SCO”), and testimony from vocational experts in making disability

                                   4   determinations. SSR 00-4p, 2000 WL 1898704 at *2 (S.S.A. Dec. 4, 2000). The DOT is a

                                   5   reference guide in the form of a job catalog that contains standardized occupational information

                                   6   about each occupation. An ALJ is to “rely primarily on the DOT (including its companion

                                   7   publication, the SCO) for information about the requirements of work in the national economy.”

                                   8   Id. An ALJ may also call upon a VE to provide occupational evidence through testimony at a

                                   9   disability benefits hearing. Id. As part of a disability determination, an ALJ must address any

                                  10   conflicts between the VE’s testimony and information contained in the DOT. Id. at *1. The ALJ

                                  11   has an “affirmative responsibility to ask about any possible conflict between [the VE’s testimony

                                  12   about the requirements of a job] and information provided in the DOT.” Id. at *4.
Northern District of California
 United States District Court




                                  13                  2.      Analysis
                                  14          Relying on the VE’s testimony, the ALJ found that Plaintiff is able to perform his past

                                  15   work as a jewelry preparer, DOT 700.687-062, as the work is generally performed. A.R. 24.

                                  16   Plaintiff argues that this finding is not supported by substantial evidence because the VE’s

                                  17   testimony that he can perform this occupation conflicts with the DOT. Specifically, the VE

                                  18   testified that an individual with Plaintiff’s RFC, including the ability to “[s]it an hour at a time for

                                  19   six hours in [an] eight-hour workday, but [who] would need to be able to shift positions or stand

                                  20   up every hour at his workstation for five minutes while remaining on task,” could perform the

                                  21   occupation of jewelry preparer as generally performed. A.R. 71. Plaintiff argues that this

                                  22   testimony conflicts with the DOT, which classifies the occupation of jewelry preparer as
                                       “Sedentary Work,” 700.687-062 PREPARER, DICOT 700.687-062, because the SSA defines
                                  23
                                       sedentary work as generally requiring a person to remain in a seated position for uninterrupted
                                  24
                                       two-hour intervals. Here, the ALJ found that Plaintiff is not able to remain seated for
                                  25
                                       uninterrupted two-hour intervals, and must be able to stand for 5 minutes after every hour of
                                  26
                                       sitting. Therefore, Plaintiff argues, he is unable to perform his sedentary past relevant work.
                                  27
                                              Plaintiff cites two Social Security Rulings in which the SSA defines sedentary work as
                                  28
                                                                                          4
                                         Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 5 of 11




                                   1   generally requiring a person to remain in a seated position for uninterrupted two-hour intervals.

                                   2   First, SSR 96-9p states in relevant part that “[i]n order to perform a full range of sedentary work,

                                   3   an individual must be able to remain in a seated position for approximately 6 hours of an 8-hour

                                   4   workday, with a morning break, a lunch period, and an afternoon break at approximately 2-hour

                                   5   intervals.” Titles II & XVI: Determining Capability to Do Other Work-Implications of A Residual

                                   6   Functional Capacity for Less Than A Full Range of Sedentary Work, SSR 96-9P, at *6 (S.S.A.

                                   7   July 2, 1996). According to the SSA, “[i]f an individual is unable to sit for a total of 6 hours in an

                                   8   8-hour work day, the unskilled sedentary occupational base will be eroded.” Id. Further, if an

                                   9   individual’s need to alternate the required sitting of sedentary work by standing “cannot be
                                       accommodated by scheduled breaks and a lunch period, the occupational base for a full range of
                                  10
                                       unskilled sedentary work will be eroded.” Id. at *7.
                                  11
                                              Plaintiff also cites SSR 83-12, which explains that a need to alternate sitting and standing
                                  12
Northern District of California
 United States District Court




                                       may result in an inability to do prolonged sitting:
                                  13

                                  14                  In some disability claims, the medical facts lead to an assessment of
                                                      RFC which is compatible with the performance of either sedentary or
                                  15                  light work except that the person must alternate periods of sitting and
                                                      standing. The individual may be able to sit for a time, but must then
                                  16                  get up and stand or walk for awhile before returning to sitting. Such
                                                      an individual is not functionally capable of doing . . . the prolonged
                                  17                  sitting contemplated in the definition of sedentary work . . . . most
                                                      jobs have ongoing work processes which demand that a worker be in
                                  18                  a certain place or posture for at least a certain length of time to
                                                      accomplish a certain task. Unskilled types of jobs are particularly
                                  19                  structured so that a person cannot ordinarily sit or stand at will. In
                                                      cases of unusual limitation of ability to sit or stand, a [vocational
                                  20                  specialist] should be consulted to clarify the implications for the
                                                      occupational base.
                                  21   Titles II & XVI: Capability to Do Other Work-The Medical-Vocational Rules As A Framework for
                                  22   Evaluating Exertional Limitations Within A Range of Work or Between Ranges of Work, SSR 83-
                                  23   12, at *4 (S.S.A. 1983).
                                  24          According to Plaintiff, because the ALJ determined that he is unable to sit for
                                  25   uninterrupted two-hour individuals and needs to be able to shift positions or stand for five minutes
                                  26   every hour, he is unable to perform any sedentary occupation, including his past relevant work.
                                  27          The court finds that the ALJ did not err at step four because the DOT is silent as to the

                                  28   sitting and standing intervals that the jewelry preparer occupation requires. It provides only that
                                                                                         5
                                         Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 6 of 11




                                   1   the occupation is classified as “Sedentary Work,” and states that the occupation “involves sitting

                                   2   most of the time, but may involve walking or standing for brief periods of time.” 700.687-062

                                   3   PREPARER, DICOT 700.687-062. Contrary to Plaintiff’s suggestion, the DOT does not provide

                                   4   that an individual performing the occupation must be able to remain seated for two-hour intervals.

                                   5   The Ninth Circuit has held that there is no conflict between a VE’s testimony and the DOT where

                                   6   the DOT is silent on the subject in question; here, the need to shift positions or stand every hour

                                   7   for five minutes. See Dewey v. Colvin, 650 Fed. Appx. 512, 514 (9th Cir. 2016) (finding that

                                   8   because the DOT was silent on whether the jobs in question allow for a sit/stand option, there was

                                   9   no conflict between DOT and VE’s testimony that claimant could perform jobs even though he
                                       required a sit/stand option and use of a cane to ambulate); see also McDaniel v. Colvin, No. 5:16-
                                  10
                                       cv-00869, 2017 WL 1399629, at *4-5 (C.D. Cal. Apr. 18, 2017) (collecting cases).
                                  11
                                              The ALJ asked about a hypothetical individual’s need to shift positions or stand for five
                                  12
Northern District of California
 United States District Court




                                       minutes of every hour, and the VE testified that such an individual could perform the work of
                                  13
                                       “jewelry preparer as generally performed, and not as actually performed.” A.R. 70-71. He also
                                  14
                                       asked the VE to identify any inconsistency between her testimony and the DOT and she identified
                                  15
                                       none. See A.R. 69. This testimony properly provided substantial evidence to support the step four
                                  16
                                       finding that Plaintiff is able to perform his past relevant work as a jewelry preparer, as that
                                  17
                                       occupation is generally performed.
                                  18
                                              B.      The ALJ’s Credibility Determination
                                  19
                                              Plaintiff next argues that the ALJ erred in assessing his credibility.
                                  20
                                                      1. Legal Standard
                                  21
                                              In general, credibility determinations are the province of the ALJ. “It is the ALJ’s role to
                                  22
                                       resolve evidentiary conflicts. If there is more than one rational interpretation of the evidence, the
                                  23
                                       ALJ’s conclusion must be upheld.” Allen v. Sec’y of Health & Human Servs., 726 F.2d 1470,
                                  24
                                       1473 (9th Cir. 1984) (citations omitted). An ALJ is not “required to believe every allegation of
                                  25
                                       disabling pain” or other nonexertional impairment. Fair v. Bowen, 885 F.2d 597, 603 (9th
                                  26
                                       Cir.1989) (citing 42 U.S.C. § 423(d)(5)(A)). However, if an ALJ discredits a claimant’s
                                  27
                                       subjective symptom testimony, the ALJ must articulate specific reasons for doing so. Greger v.
                                  28
                                                                                          6
                                         Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 7 of 11




                                   1   Barnhart, 464 F.3d 968, 972 (9th Cir. 2006). In evaluating a claimant’s credibility, the ALJ

                                   2   cannot rely on general findings, but “must specifically identify what testimony is credible and

                                   3   what evidence undermines the claimant’s complaints.” Id. at 972 (quotations omitted); see also

                                   4   Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (stating that an ALJ must articulate

                                   5   reasons that are “sufficiently specific to permit the court to conclude that the ALJ did not

                                   6   arbitrarily discredit claimant’s testimony”). The ALJ may consider “ordinary techniques of

                                   7   credibility evaluation,” including the claimant’s reputation for truthfulness and inconsistencies in

                                   8   testimony, and may also consider a claimant’s daily activities, and “unexplained or inadequately

                                   9   explained failure to seek treatment or to follow a prescribed course of treatment.” Smolen v.

                                  10   Chater, 80 F.3d 1273, 1284 (9th Cir. 1996).

                                  11            The determination of whether or not to accept a claimant’s testimony regarding subjective

                                  12   symptoms requires a two-step analysis. 20 C.F.R. §§ 404.1529, 416.929; Smolen, 80 F.3d at 1281
Northern District of California
 United States District Court




                                  13   (citations omitted). First, the ALJ must determine whether or not there is a medically

                                  14   determinable impairment that reasonably could be expected to cause the claimant’s symptoms. 20

                                  15   C.F.R. §§ 404.1529(b), 416.929(b); Smolen, 80 F.3d at 1281-82. Once a claimant produces

                                  16   medical evidence of an underlying impairment, the ALJ may not discredit the claimant’s

                                  17   testimony as to the severity of symptoms “based solely on a lack of objective medical evidence to

                                  18   fully corroborate the alleged severity of” the symptoms. Bunnell v. Sullivan, 947 F.2d 341, 345

                                  19   (9th Cir. 1991) (en banc) (citation omitted). Absent affirmative evidence that the claimant is

                                  20   malingering, the ALJ must provide “specific, clear and convincing” reasons for rejecting the

                                  21   claimant’s testimony. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). The Ninth Circuit

                                  22   has reaffirmed the “specific, clear and convincing” standard applicable to review of an ALJ’s

                                  23   decision to reject a claimant’s testimony. See Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir.

                                  24   2014).

                                  25                   2.     Analysis
                                  26            The ALJ found that Plaintiff’s “medically determinable impairments could reasonably be

                                  27   expected to cause the alleged symptoms; however, [his] statements concerning the intensity,

                                  28   persistence and limiting effects of these symptoms are not entirely consistent with the medical
                                                                                         7
                                         Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 8 of 11




                                   1   evidence and other evidence in the record for the reasons explained in this decision.” A.R. 21.

                                   2           The ALJ provided two reasons for discounting Plaintiff’s testimony: 1) that Plaintiff’s

                                   3   “statements regarding the limiting effects of his physical impairments were not fully consistent

                                   4   with his activities of daily living and his presentation” and 2) that his allegations “were not fully

                                   5   consistent with and supported by the evidence of record.” A.R. 21.

                                   6           As to the first reason, the ALJ wrote that “[d]espite reporting problems with his back,

                                   7   upper extremities, and lower extremities,” Plaintiff is able to shower, prepare simple meals, drive

                                   8   short distances, and pick up his daughter from work and pick up his grandson from school. A.R.

                                   9   21. This is not a “specific, clear and convincing” reason for rejecting Plaintiff’s testimony. See

                                  10   Vasquez, 572 F.3d at 591. The Ninth Circuit has instructed that “daily activities may be grounds

                                  11   for an adverse credibility finding if a claimant is able to spend a substantial part of his day

                                  12   engaged in pursuits involving the performance of physical functions that are transferable to a work
Northern District of California
 United States District Court




                                  13   setting.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quotation omitted). However, “the

                                  14   ALJ must make specific findings relating to [the daily] activities and their transferability to

                                  15   conclude that a claimant’s daily activities warrant an adverse credibility determination.” Id.

                                  16   (quotation omitted). The ALJ did not make any such findings in his opinion. Moreover, the ALJ

                                  17   disregarded Plaintiff’s testimony about the limits of his abilities to perform some of the activities

                                  18   described by the ALJ. For example, Plaintiff testified that when he showers in the morning, his

                                  19   feet go numb in the shower. A.R. 66. When he described driving to pick up his daughter and

                                  20   grandson, he explained that it takes him a combined total of nine minutes of driving to pick them

                                  21   up. A.R. 66-67 (explaining that his grandson’s school is a five minute drive from home and his

                                  22   daughter’s workplace is a four-minute drive from the school). The ALJ did not discuss Plaintiff’s

                                  23   testimony that when he feels pain in his wrist, he cannot use chopsticks or utensils and instead

                                  24   grabs food with his hand. A.R. 60-61. He also did not address Plaintiff’s testimony that he is not

                                  25   able to lift change off of a flat surface, and instead just scrapes it with his left hand into the palm

                                  26   of his right hand. A.R. 61.

                                  27           The ALJ’s second reason for discounting Plaintiff’s credibility was that the “evidence of

                                  28   record” was not fully consistent with Plaintiff’s allegations. According to the ALJ, the record
                                                                                           8
                                         Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 9 of 11




                                   1   “indicates relatively stable symptoms” that “have been relatively controlled with sporadic medical

                                   2   treatment,” which “suggests that his symptoms were not as severe as alleged[.]” A.R. 21. The

                                   3   ALJ then discussed the medical evidence in the record, including evidence of surgery on

                                   4   Plaintiff’s shoulders and right wrist, and observed that Plaintiff’s pain is managed with ibuprofen

                                   5   and other over-the-counter pain medications. He concluded that Plaintiff did not receive

                                   6   “consistent aggressive medical treatment” following these procedures. A.R. 21-22. The ALJ also

                                   7   noted that the record contains no evidence that Plaintiff’s treating providers recommended

                                   8   restrictions with any consistency or over any extended duration, and that the record does not

                                   9   indicate that he received “consistent medical treatment from September 2016 through the date last

                                  10   insured,” which was December 31, 2017. A.R. 22.

                                  11          The court concludes that the ALJ’s characterization of the “evidence of record” as

                                  12   reflecting non-severe symptoms, well-managed pain, and non-aggressive medical treatment is not
Northern District of California
 United States District Court




                                  13   supported by substantial evidence. The record shows that following a workplace injury in March

                                  14   2012, Plaintiff underwent three surgeries within less than two years. In November 2012, Plaintiff

                                  15   had surgery on his right shoulder. His doctor performed open biceps tenodesis, arthroscopy with

                                  16   subacromial decompression, arthroscopy with extensive debridement of glenohumeral joint and

                                  17   partial rotator cuff tear and labral tear including SLAP tear. A.R. 346-60. Following the surgery,

                                  18   he was diagnosed with right shoulder biceps tenosynovitis; right shoulder type I SLAP tear; right

                                  19   shoulder subacromial bursitis; and right shoulder subscapularis partial rotator cuff tear. A.R. 360-

                                  20   61. In May 2013, Plaintiff had surgery on his right wrist to address pain, and was diagnosed with

                                  21   right hand carpal tunnel syndrome, right wrist TFCC tear and synovitis. A.R. 309-23. Later that

                                  22   year, in December 2013, he had surgery on his left shoulder. The procedure was a left shoulder

                                  23   arthroscopy with subacromial decompression, left shoulder arthroscopy with extensive

                                  24   debridement of glenohumeral joint and labral tearing, and left shoulder open biceps tenodesis. He

                                  25   was diagnosed post-surgery with left shoulder bursitis, left shoulder superior, anterior, and

                                  26   posterior labral tear, left shoulder biceps tenosynovitis, left shoulder partial rotator cuff tear. A.R.

                                  27   275-88.

                                  28          Plaintiff received physical therapy at least twice per week around the dates of his shoulder
                                                                                          9
                                            Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 10 of 11




                                   1   surgeries, from November 2012 through January 2013 and then again from January 2014 through

                                   2   March 2014. A.R. 385-450. The physical therapy treatment notes reflect that Plaintiff continually

                                   3   reported pain. See id.

                                   4            In 2015 and 2016, Plaintiff began to complain of lower back pain to his treatment

                                   5   providers, including pain radiating down his leg, and he received an MRI of the spine in March

                                   6   2015. A.R. 471, 480, 483. The MRI showed congenitally short pedicles throughout the lumbar

                                   7   spine that contribute to a baseline degree of spinal canal and neuroforaminal stenosis. A.R. 483.

                                   8   The findings were most severe at L4-L5, where there is moderate spinal canal and severe bilateral

                                   9   neuroforaminal stenosis. A.R. 483. Plaintiff was eventually diagnosed with chronic low back

                                  10   pain and lumbosacral radiculitis. A.R. 486. In April 2016, Plaintiff was given a steroid injection

                                  11   at L5. One month later, he received a second steroid injection at L4-L5, despite reporting “mild

                                  12   relief only” from his April 2016 injection. A.R. 492-93, 504-05.
Northern District of California
 United States District Court




                                  13            This evidence does not support the ALJ’s determination that Plaintiff’s symptoms were

                                  14   non-severe or well controlled with over-the-counter medications; to the contrary, Plaintiff testified

                                  15   that he takes pain medication at night and that his doctor keeps increasing his dosage, but it does

                                  16   not help with his pain. A.R. 62, 67-68. It also does not support the ALJ’s conclusion that Plaintiff

                                  17   has essentially received conservative treatment, as the record shows he has undergone surgeries,

                                  18   months of physical therapy, and steroid injections to treat his symptoms. See Garrison v. Colvin,

                                  19   759 F.3d 995, 1015 n.20 (9th Cir. 2014) (“we doubt that epidural steroid shots to the neck and

                                  20   lower back qualify as ‘conservative’ medical treatment.”). In sum, the court concludes that the

                                  21   purported inconsistency between Plaintiff’s testimony and the evidence of record is not supported

                                  22   by substantial evidence. Therefore, it does not constitute a “specific, clear and convincing” reason

                                  23   for rejecting Plaintiff’s testimony.

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                        10
                                         Case 4:19-cv-04396-DMR Document 24 Filed 11/02/20 Page 11 of 11



                                       V.     CONCLUSION
                                   1
                                              For the foregoing reasons, Plaintiff’s motion for summary judgment is granted in part and
                                   2
                                       denied in part. This case is remanded for further proceedings consistent with this opinion.
                                   3
                                                                                                             ISTRIC
                                                                                                        TES D      TC
                                   4
                                                                                                      TA
                                              IT IS SO ORDERED.




                                                                                                                            O
                                                                                                 S




                                                                                                                             U
                                                                                                ED
                                   5




                                                                                                                              RT
                                       Dated: November 2, 2020
                                                                                                                   DERED




                                                                                            UNIT
                                                                                                             O O R
                                   6
                                                                                                  I   T IS S
                                                                                        ______________________________________




                                                                                                                                    R NIA
                                   7                                                                  Donna M. Ryu
                                                                                                                       Ryu
                                                                                                                   M.Judge
                                                                                              United States Magistrate




                                                                                            NO
                                   8                                                                          onna
                                                                                                      Judge D




                                                                                                                                    FO
                                                                                              RT




                                                                                                                                LI
                                   9
                                                                                                     ER




                                                                                                H




                                                                                                                            A
                                                                                                          N                     C
                                  10                                                                                        F
                                                                                                              D IS T IC T O
                                                                                                                    R
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       11
